Norval, C. J.
There is attached to this transcript the certificate of the clerk of the district court stating “that the foregoing *612is a true and perfect transcript of the petition, answer, reply, instructions given and excepted to in said action, the verdict, motion for a new trial and motion to retax costs in said action, together with the appeal bond, as the same are on file and of record in my office.” The transcript is not otherwise authenticated. It will be observed that the certificate of the clerk of the trial court makes no mention of, or in any manner authenticates, the final judgment in the cause. It follows that this court is without jurisdiction. Littell v. Cross, 58 Nebr., 594; Melcher v. Haley, 58 Nebr., 729. The petition in error is
Dismissed.
Sullivan, J., absent, not voting.